Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
Priority
Benefit of earlier filing date of 09/09/2018 of provisional application No. 62/728,854 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
Claims 1 and 2 were previously pending. Claims 1 and 2 are amended.
Applicant’s amendments to the claims and specification have overcome each and every objection to the claims and the specification previously set forth in the Final Office Action mailed on 01/19/2022.
A complete action on the merits of claims 1 and 2 follows below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Authorization for this examiner’s amendment was given in a telephone interview with Mark Wisnosky on 04/25/2022 (see interview summery attached to this paper).

The application has been amended as follows: 
Claim 1, line 14, “a work piece” should read --a workpiece--.Claim 1, line 16, “jaw bit” should read --the jaw bit--.Claim 1, line 16, “jaw nut” should read --the jaw nut--.Claim 1, line 17, “jaw bit” should read --the jaw bit--.Claim 1, line 17, “the bracket” should read --the L-shaped bracket--.Claim 1, line 18, “jaw bit” should read --the jaw bit--.Claim 1, line 19, “the work piece” should read --the workpiece--.Claim 2, lines 4-5, “the machine body” should read --the machined body--.Claim 2, line 6, “a jaw nut” should read --jaw nuts--.Claim 2, line 7, “a jaw bit” should read --jaw bits--.Claim 2, line 13, “top surfaces” should read --the top surfaces--.Claim 2, line 15, “a work piece” should read --a workpiece--.Claim 2, line 17, “jaw bits” should read --the jaw bits--.Claim 2, line 19, “the brackets” should read --the L-shaped brackets--.Claim 2, line 21, “the work piece” should read --the workpiece--.

Allowable Subject Matter
Claims 1 and 2 are allowed over the best prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723